Citation Nr: 9930715	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-08 712	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the assignment of a 10 percent disability rating for 
post-traumatic stress disorder was proper.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from July 1967 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran appeared at a personal 
hearing before the undersigned Acting Member of this Board 
sitting at the RO in September 1997.  In March 1998, the 
Board remanded this case for the development of additional 
medical evidence and RO consideration of the new criteria for 
rating post-traumatic stress disorder which became effective 
November 7, 1996.  The Board again remanded this case in 
April 1999 for the development of additional evidence.  The 
requested development having been completed, this matter is 
now ready for appellate review.   


FINDINGS OF FACT

1.  Sufficient evidence is contained in the claims file to 
render an equitable decision on this appeal.

2.  During the period from April 7, 1993 through September 3, 
1998, the veteran's post-traumatic stress disorder was 
manifested by complaints of occasional nightmares, tension, 
depression, lability, irritability, outbursts of rage, some 
avoidance behavior, some isolative behavior, a propensity for 
physical confrontations, polysubstance abuse, and use of 
prescribed medications.

3.  As of September 4, 1998, the veteran's post-traumatic 
stress disorder has been manifested by occasional anxiety, 
irritability, a propensity for physical confrontations, some 
difficulty with interpersonal relationships, occasional use 
of alcohol, and use of prescribed medications; on that date a 
VA examiner indicated that the veteran's current Global 
Assessment of Functioning (GAF) score was from 65 to 70 and 
that his occupational abilities were not impaired by his 
post-traumatic stress disorder. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for post-traumatic 
stress disorder for the period from April 7, 1993 through 
September 3, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996 & 
1998).

2.  The criteria for a rating greater than 10 percent for 
post-traumatic stress disorder for the period commencing 
September 4, 1998 have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in order 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107. 

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  In the case 
of Fenderson v. West, 12 Vet.App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that an 
appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  When assigning 
an initial rating, the rule stated in the case of Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged ratings".  See 
Fenderson, at 123.

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  Since the veteran's 
appeal was pending at the time that the rating criteria were 
changed, the old set of criteria will be applied for the 
period prior to November 7, 1996.  As to the period 
commencing November 7, 1996, the Board will consider both the 
old and new rating criteria and apply whichever set of 
criteria will provide the veteran with a higher rating.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991); Dudnick v. Brown, 
10 Vet.App. 79 (1997); Rhodan v. West, 12 Vet.App. 55 (1998).  

Under the former criteria for evaluation post-traumatic 
stress disorder, a 100 percent disability evaluation may be 
assigned when the attitudes of all of a veteran's contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; or, when a 
veteran exhibits totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thoughts or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or, when a veteran 
exhibits symptoms rendering a veteran demonstrably unable to 
obtain or retain employment.  

Further, demonstrable unemployability, one of the criteria 
for a 100 percent evaluation, has been found to be an 
independent basis for the award of that evaluation.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet.App. 95 (1995).

Under the former criteria, a 70 percent disability evaluation 
may be assigned when the veteran's post-traumatic stress 
disorder symptoms severely impair his ability to establish 
and maintain effective or favorable relationships with 
people, and are so severe and persistent as to severely 
impair his ability to obtain or retain employment.  

A 50 percent evaluation may be assigned, under the former 
criteria, when the post-traumatic stress disorder symptoms 
result in considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and result in such a reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  

Under the former criteria, a 30 percent evaluation may be 
assigned when the post-traumatic stress disorder symptoms 
result in definite impairment in the ability to establish or 
maintain wholesome relationships with people, and result in 
such a reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

Further, under the former criteria, when the post-traumatic 
stress disorder symptoms are less than the criteria for the 
30 percent evaluation, with emotional tension or evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent evaluation may be assigned.  38 C.F.R. § 4.130, 
Code 9411 (1996).

Under the current rating criteria for post-traumatic stress 
disorder, a 10 percent
evaluation may be assigned when the veteran's mental disorder 
results in occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; the veteran's symptoms are controlled 
by continuous medication.  

A 30 percent evaluation may be assigned under the current 
criteria when the veteran's mental disorder results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

50 percent evaluation may be assigned under the current 
criteria when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under the current criteria, a 70 percent disability 
evaluation for post-traumatic stress disorder would require 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current criteria provide that mental disorders resulting 
in total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
will be assigned a 100 percent disability rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999). 

II.  Factual Background

During a January 1985 VA hospitalization, it was noted that 
the veteran was employed, but that he had a problem with 
polysubstance abuse.  He reportedly began drinking alcohol at 
the age of 10 but increased his drinking substantially as of 
1975.  While in military service, he began to abuse drugs.  
He received shell fragment wounds to his shoulder and buttock 
while in Vietnam.  He complained of a decreased interest in 
sports and guns after his discharge from service.  He 
reported feelings of detachment from others, sleep 
disturbances, memory impairment, and avoidance of media 
events concerning the Vietnam era.  He further reported 
having had a flashback concerning his Vietnam experiences 
approximately one week prior to his hospital admission, as 
well as nightmares about Vietnam three weeks prior to his 
admission.

The report of the veteran's March 1988 VA examination noted 
that he was a 40 year old, divorced veteran with a history of 
alcohol abuse, who was employed and who lived alone.  The 
veteran told the examiner that he got into trouble with the 
law when he got upset and fought.  He reported that he drank 
alcohol every day.  He recounted that while serving in 
Vietnam with the Americal Division, 11th Infantry Brigade, he 
had been in an intense combat situation in which all of the 
company, except for four people, were lost.  He reported that 
he had been missing in action himself for a couple of days.  
He reported that he got mad easily and had attempted homicide 
in the past if someone attempted to hurt him.  The examiner 
noted that the veteran was easily irritated and had 
"tremendous anger".  The diagnosis was dysthymic disorder, 
and mixed substance abuse disorder.

The veteran was hospitalized in a VA medical center in August 
and September 1988.  The Axis I diagnosis was recurrent major 
depression, post-traumatic stress disorder, alcohol 
dependence, drug abuse (heroin, cocaine and marijuana).  The 
Axis II diagnosis was paranoid schizoid personality traits.

The veteran was hospitalized for multisubstance dependence at 
a VA medical facility in October 1988.  It was noted that he 
had been suspended from his employment.

The report of the veteran's April 1993 VA hospitalization for 
polysubstance dependence noted that Mellaril had been 
prescribed.  It was further noted that he had physical 
problems including low back pain and hypertension.

The veteran was afforded a VA examination for post-traumatic 
stress disorder in June 1993.  The examiner noted that the 
veteran had trouble talking about events that happened in 
Vietnam.  The veteran reported that he got mad easily and 
stayed pretty tense.  He stated that he thought about Vietnam 
at night and sometimes dreamed.  He further stated that he 
used pills and drugs to help him cope.  He was concerned 
about having crying spells.  He reported that he avoided 
watching television, and avoided people because he did not 
want to get into trouble.  He stated he had been in several 
physical confrontations in the past.  He further stated that 
he had been in the infantry and that he thought he had done 
bad things and that he liked it, and still liked it.  He 
stated he liked the authority he had had.  He commented "I 
was in the jungle.  I was in some pretty good stuff.  I lost 
a lot of good friends.  One is missing too.  I don't want to 
talk about it."  He reported that after his discharge from 
service he was employed for 10 to 12 years in a steel mill, 
and then went to work at an oil refinery until he became 
unemployed.  The examiner noted that he was oriented to time, 
place, and person.  The veteran could recall two out of three 
objects he was asked to remember.  He was semi-concrete in 
his attempt to abstract a quotation.  He could identify 
similarities and differences between dogs and cats, and had 
some difficulty doing serial seven subtractions.  The 
diagnosis was post-traumatic stress disorder, and the 
examiner found the veteran competent as interpreted by 
existing VA regulations.

In January 1994, the RO granted service connection for post-
traumatic stress disorder and assigned a 10 percent 
disability evaluation effective from April 7, 1993, the date 
of the veteran's re-opened claim for that disability.  The 
veteran filed a notice of disagreement and appealed from that 
decision.

In November 1996, the veteran presented to a VA outpatient 
clinic requesting a prescription for Alprazolam to be taken 
as needed for anxiety.

The veteran was afforded a personal hearing before an Acting 
Member of this Board sitting at the RO in September 1997.  
The veteran asserted that his polysubstance abuse was due to 
his post-traumatic stress disorder.

In December 1997, the veteran requested a refill of his 
Alprazolam prescription at a VA outpatient medical facility.

In March 1998, the Board remanded this case to the RO for the 
development of additional medical evidence, and so that the 
RO could consider the new criteria for evaluation of post-
traumatic stress disorder which became effective as of 
November 7, 1996, inter alia.

The veteran was afforded a VA examination on September 4, 
1998.  He stated that he got mad easily and took medication 
when he got nervous.  He further stated that he took Xanax 
every night.  He reported he had had no hospitalizations for 
psychiatric problems since 1993.  He stated that he was 
unemployed due to a disability of his spine.  He reported 
that he had a garden and a dog, and that he had a few friends 
with whom he went hunting and fishing and just "messing 
around".  He further reported that he had a good 
relationship with his sister and his former spouse, but not 
with his other relatives.  He stated he did not want to talk 
about his war experiences and that he didn't watch war movies 
because they were not true.  He further stated that he got 
into a physical confrontation about once a week.  He related 
that he had some difficulty expressing and demonstrating warm 
feelings toward others.  He stated that he could fall asleep 
with his medications, but that he was a light sleeper.  He 
reported feeling anxious about being around people about two 
times per month.  He stated that he only drank a few beers a 
week now.

The examiner noted that the veteran was neatly dressed, and 
that his disposition seemed brittle, irritable and on edge, 
but not hostile.  His mood seemed anxious, and his affect was 
appropriate.  His speech was very pressured.  He complained 
of having an auditory hallucination of someone calling his 
name, and of having visual hallucinations of someone sitting 
on the edge of his bed at night, and of seeing light.  There 
was no evidence of systematized delusional thinking.  The 
veteran was well-oriented to time, place, and person, but 
mistook the date.  He was able to recall two of three items 
he was asked to remember.  The examiner noted that the 
veteran had what appeared to be the odor of alcohol about 
him, however the veteran stated that it was the cologne he 
was wearing.  The Axis I diagnosis was post-traumatic stress 
disorder.  The veteran's current GAF was noted to be from 65 
to 70.

The examiner opined that the veteran's occupational 
efficiency, flexibility and reliability were not affected by 
his post-traumatic stress disorder, but rather by his 
physical disorders.  He noted that the veteran had some 
friends with whom he engaged in some activities.  The 
examiner further noted that the veteran stated it became more 
difficult for him, after his discharge from military service, 
to work with others if he was not the one in charge.  

In April 1999, the Board remanded the case again so that the 
RO could obtain copies of the veteran's VA outpatient 
treatment records.  

The claims file now contains records of the veteran's VA 
outpatient treatment visits during the period from September 
1978 through February 1999.  These records do not reflect any 
psychiatric treatment other than the prescription of 
medications, as discussed above.  

III.  Period from April 7, 1993 through September 3, 1998

As noted above, the Board must apply the former criteria for 
the evaluation of post-traumatic stress disorder for the 
period between the date of the veteran's re-opened claim for 
service connection for that disability (e.g., April 7, 1993) 
and the effective date of the new criteria (e.g., November 7, 
1996). See generally Rhodan v. West, 12 Vet.App. 55 (1998).

Upon consideration of the evidence contained in the claims 
file, the Board finds that the symptoms of the veteran's 
post-traumatic stress disorder during that period met the 
criteria for a 30 percent evaluation.  During that period he 
complained of occasional nightmares about Vietnam, tension, 
lability, depression, irritability, outbursts of rage, 
avoidance of shows about war, avoidance of people, and a 
propensity for physical confrontations.  

The record is not clear as to why the veteran was suspended 
from his job in 1988, although it appears to have coincided 
with his undertaking treatment for heroin abuse.  It further 
appears that the veteran never again became employed.  Thus, 
it is difficult to determine to what extent the veteran's 
post-traumatic stress disorder symptoms would have affected 
his occupational abilities after that time.  

However, the Board believes that symptoms such as lability, 
depression, and outbursts of rage, particularly if directed 
at co-workers, would have resulted in definite impairment in 
the ability to establish or maintain wholesome relationships 
with people, and would have resulted in a reduction in 
initiative, flexibility, efficiency and reliability so as to 
produce definite industrial impairment.  Thus, the Board 
finds that a 30 percent disability rating is appropriate for 
the period commencing April 7, 1993.  However, the Board also 
finds that the veteran's symptomatology did not rise to a 
level producing considerable impairment which might otherwise 
have warranted a 50 percent disability rating under the 
former rating criteria for post-traumatic stress disorder.  
Diagnostic Code 9411 (1996).

As noted above, effective from November 7, 1996, the rating 
criteria for post-traumatic stress disorder was revised.  
Since the veteran's appeal was pending at the time of the 
revision, he is entitled to have applied whichever rating 
criteria affords him the higher evaluation.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); Dudnick v. Brown, 10 
Vet.App. 79 (1997); Rhodan v. West, 12 Vet.App. 55 (1998).  
  
The veteran presented to a VA outpatient treatment clinic in 
November 1996, and December 1997 to obtain prescription 
medication for his anxiety, but apparently did not seek any 
further treatment for his post-traumatic stress disorder at 
that time.  Neither did he present with any complaints of 
increased post-traumatic stress disorder symptoms during that 
time period.  Thus, the Board concludes that his post-
traumatic stress disorder symptomatology, at worst, continued 
at the level it had been in 1993.  

In 1993, the veteran had complained of symptoms such as 
occasional nightmares about Vietnam, tension, lability, 
depression, irritability, outbursts of rage, avoidance of 
shows about war, avoidance of people, and a propensity for 
physical confrontations.  During his June 1993 VA 
examination, he was not found to have symptoms such as a 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once  a week, 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, or impaired judgment, which are 
required for the assignment of a 50 percent disability 
evaluation under the current criteria for post-traumatic 
stress disorder.  Diagnostic Code 9411 (1999).  Thus, the 
Board finds that 30 percent is the most appropriate 
evaluation for the veteran's post-traumatic stress disorder 
for the entire time period from April 7, 1993 through 
September 3, 1998. 

The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.
   

IV.  Period Commencing September 4, 1998

It appears from the documents contained in the claims file 
that,  as of September 4, 1998, the veteran's post-traumatic 
stress disorder has been manifested by occasional anxiety, 
irritability, a continued propensity for physical 
confrontations - which he attempts to avoid - difficulty with 
intimate interpersonal relationships, the occasional use of 
alcohol, and the use of prescribed medications to help him 
sleep and cope with anxiety.  

Notably, the veteran reported, during his September 4, 1998 
VA examination, that he had good relationships with some 
friends and some of his relatives, and that he was able to 
engage in some recreational activities with them.  He further 
reported that he was unable to work due to his back problems.  
The examiner found that the veteran's current Axis V (Global 
Assessment of Functioning (GAF)) score was estimated to be 
from 65 to 70.  Cf. 38 C.F.R. § 4.125 (examinations are to 
conform to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition [DSM-IV]).  DSM IV provides for a 
multiaxial assessment on five axes in order to plan treatment 
and predict outcome.   The GAF scores in DSM IV range from 0 
to 100, and the higher the score, the better the functioning.  

Under the Diagnostic Criteria from DSM-IV, a GAF score of 
from 61 to 70 indicates "some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships".  

Further, the VA examiner found that the veteran's 
occupational impairment was due to his physical problems, 
rather than his post-traumatic stress disorder.

The veteran's post-traumatic stress disorder symptoms as of 
September 4, 1998 do not result in a reduction in initiative, 
flexibility, efficiency and reliability levels producing 
definite industrial impairment.  Nor do they result in even 
occasional decreases in work efficiency or intermittent 
periods of inability to perform occupational tasks.  
Therefore, upon consideration of all the evidence of record, 
the Board has determined that the veteran's post-traumatic 
stress disorder symptomatology for the period commencing on 
September 4, 1998 does not meet the criteria for the 
assignment of a disability rating greater than 10 percent 
under either the old or new rating criteria.  38 C.F.R. § 
4.130, Code 9411 (1996 and 1999).  

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

In reaching its decision, the Board considered the complete 
history of the disability in question as well as current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.16 (1999). Further, the Board has found that 
in this case the disability picture is not so exceptional or 
unusual as to warrant an evaluation on an extraschedular 
basis.  There is no indication that the veteran's post-
traumatic stress disorder is currently productive of marked 
interference with his employment or that it necessitates 
frequent periods of hospitalization.



ORDER

Entitlement to a disability rating of 30 percent for post-
traumatic stress disorder for the period from April 7, 1993 
through September 3, 1998 is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.  
 
Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder for the period commencing 
September 4, 1998 is denied. 



		
	HILARY L. GOODMAN	
	Acting Member, Board of Veterans' Appeals



 

